DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, 13, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamano et al., US 2020/0083523.
Regarding claim 1, Hamano et al., teaches a cathode active material for a lithium secondary battery (abstract) comprising a lithium-nickel composite metal oxide particle (0080) represented by Chemical Formula 1 (0056-0075) and having a secondary particle structure (0082; 0085) in which a plurality of primary particles are aggregated (0082; 0085); and at least one of a metal sulfate component (0110-0111), a metal carbonate component (0110-0111), and a metal oxide component (0110-0111) which is present between the primary particles in an inner region of the lithium-nickel composite metal oxide particle (0082; 0085), wherein metal sulfate, metal carbonate, and metal oxide component each contain M1 in Chemical Formula 1 (0110-0111):

[Chemical Formula 1]
LigNixM 1yM21-xOp (0056-0075)
wherein, in Chemical Formula 1, M1 (or L) is at least one element selected from group consisting of Ca, Sr, Ba, and Ra; and M2 (M or N)  is at least one element having a positive oxidation number excluding +2 (0056-0075).
Regarding claim 2, Hamano et al., teaches a cathode active material for a lithium secondary battery (abstract) according to claim 1, wherein a weight ratio of M1 is from 0.01 wt% to 1.4 wt% based on the weight of Ni (0078; Table 1).
Regarding claim 4, Hamano et al., teaches wherein, in Chemical Formula 1, 0.0002 </=y<0.02 (Table 1).
Regarding claim 5, Hamano et al., teaches wherein, in Chemical Formula 1, 0.001 </=y</=0.01 (Table 1).
Regarding claim 6, Hamano et al., teaches wherein, in Chemical Formula 1, M2 (N) includes at least one element having an oxidation number of +3 or more (0056-0075).
Regarding claim 7, Hamano et al., teaches wherein, in Chemical Formula 1, M2 (N) is at least one element selected from the group consisting of B, Al, Si, Ti, V, Mn, Fe, Co, Cu, Zn, Y, Zr, Mo, Sn and W (0059-0060).
Regarding claim 8, Hamano et al., teaches wherein, in Chemical Formula 1, M2 (M) includes Co and Mn (0058).



Regarding claim 13, Hamano et al., teaches cathode active material for a lithium secondary battery (abstract) according to claim 1, wherein, in Chemical Formula 1, 0.8 <x<0.95 (0056-0075).
Regarding claim 14, Hamano et al., teaches a lithium secondary battery (abstract), comprising:
a cathode comprising the cathode active material layer for a lithium secondary battery (abstract) of claim 1; and an anode facing the cathode (0116; 0123).
Thus, the claims are anticipated.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727